—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered April 18, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the first and third degrees and conspiracy in the second degree, and sentencing him to concurrent terms of 25 years to life, 81/3 to 25 years and 81/3 to 25 years, respectively, unanimously affirmed.
The evidence was legally sufficient to support the verdict and the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The People introduced overwhelming evidence which established defendant’s prominent role in a conspiracy to smuggle nearly 100 pounds of cocaine into the United States from Guatemala in a secret compartment welded to the undercarriage of a vehicle. Defendant’s dominion and control of the drugs were demon*199strated by his ability to direct and control the movement and ultimate disposition of the cocaine. It was defendant who was responsible for overseeing the smuggling of the cocaine through the United States and delivering it to buyers in New York.
To the extent, if any, the court’s adverse inference charge might have encouraged the jury to speculate as to the contents of notes that were destroyed, the court’s re-instruction negated any such possibility. Defendant’s second claim with respect to this charge was never raised before the trial court and is therefore unpreserved and we decline to review it in the interest of justice.
Finally, defendant’s complaint concerning the admission of two documents is without merit since they were relevant. In addition, with respect to the contract for the cash purchase of a home in Guatemala, counsel expressly consented to its admission. Concur—Milonas, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.